Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action for 16/450,004 filled on 06/24/2019
Claims 1 – 20, are currently pending and have been considered below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2019 was fully considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claim(s) 1 – 10 (i.e., a method / process), 11 – 15(system) and 16 – 20(product) . As such, claims 1 – 20 is/are drawn to one of the statutory categories of invention.  

Step 2A Prong 1: The claims recite an abstract idea of generating clothing suggestions for a user, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).

Independent claim 1, 11 and 16:
capturing environmental information for the user for one or more designated places during a designated time period, 
analyzing, using cognitive analysis, specified thermal requirements of the user, 
generating clothing suggestions for the user, based on the captured environmental information and
 the analyzed thermal requirements, for one or more designated places during the designated time period, and 
communicating the clothing suggestions to the user.

Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
A memory, one or more processor unit connected to the memory
computer system
computer readable storage medium
These additional elements are not indicative of integration into a practical application because:
Regarding the computer readable medium, memory, one or more processor unit, computer system, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, 
the additional elements of computer readable medium, memory, one or more processor unit, computer system are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of computer readable medium, memory, one or more processor unit, computer system are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of computer readable medium, memory, one or more processor unit, computer system are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims 2 – 10, 12 – 15, 17 – 20 which recite substantially similar limitations as each other fail to cure this deficiency and are rejected accordingly. 
Claim 2 recites wherein the generating clothing suggestions for the user includes: receiving clothing options for the user from a populated database of the user's clothing which is available for use; receiving an inventory of the clothing the user is wearing; and generating the clothing suggestions based on the clothing options and the clothing the user is wearing, which is merely describing data and further defining the abstract idea.
Claim 3 recites wherein the one or more designated places and the designated time period are obtained, by the computer system, from a specified schedule of the user, which is merely describing data and further defining the abstract idea.
Claim 4 recites wherein the analyzing, using cognitive analysis using the computer system, specified thermal requirements of the user, includes a metabolic rate of the user, activities planned by the user, clothing insulation, and air temperature, humidity, wind speed, and an anticipated amount of sunlight at the one or more designated places, which is merely describing data and further defining the abstract idea.
Claim 5 recites wherein the analyzing specified thermal requirements of the user includes: identifying a defined thermal neutrality for the user; and identifying historical data about the user when the user was experiencing the defined thermal neutrality., which is merely describing data and further defining the abstract idea.
Claim 6 recites wherein the identifying historical data about the user when the user was experiencing the defined thermal neutrality includes identifying clothes the user was wearing when the user was experiencing the defined thermal neutrality, which is merely describing data and further defining the abstract idea.
Claim 7 recites wherein the identifying historical data about the user when the user was experiencing the defined thermal neutrality further includes identifying activities and a metabolic rate of the user when the user was experiencing the defined thermal neutrality, which is merely describing data and further defining the abstract idea. 
Claim 8 recites wherein the generating clothing suggestions for the user includes identifying clothing for the user to experience the thermal neutrality at the one or more designated places during the designated time period, which is merely describing data and further defining the abstract idea. 
Claim 9 recites wherein the generating clothing suggestions for the user includes: identifying expected activities of the user at the one or more designated places during the designated time period; and selecting clothes for the user at the one or more designated places during the designated time period based on the identified expected activities of the user at the one or more designated places during the designated time period, which is merely describing data and further defining the abstract idea. 
Claim 10 recites during the designated time period, the user is expected to change from one of the expected activities to another of the expected activities; and the selecting clothes for the user at the one or more designated places during the designated time period further includes generating suggestions for the user to change clothing during said time period based on the change of the user from the one of the expected activities to the another of the expected activities, which is merely describing data and further defining the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 20180372913 – Smoliak et al. hereinafter as SMOLIAK

Regarding Claim 1, 11 and 16:
SMOLIAK  discloses:
1. A method for generating clothing suggestions for a user, comprising: 
capturing environmental information (environmental conditions, para. 0039), using a computer system (computer, para. 0023), for the user for one or more designated places (location type environmental parameters, para. 0051) during a designated time period; (period, para. 0050)
analyzing, using cognitive analysis using the computer system, specified thermal requirements of the user (comfort level, para. 0060); generating, by the computer system, clothing suggestions for the user, based on the captured environmental information and the analyzed thermal comfort, for the user for one or more designated places during the designated time period; (clothing suggestion such as wearing a hat, para. 0063, 0047) and communicating the clothing suggestions to the user. ( para. 0063, 0047)
SMOLIAK does not explicitly disclose analyzing thermal requirements however SMOLIAK does disclose of thermal comfort (para. 0038) such that it would be obvious to one of ordinary skill in the art for SMOKIAK to disclose thermal requirements to maintain temperature that is not overly hot or cold as this would allow SMOLIAK to provide relevant clothing recommendations.

Regarding Claim 2, 12 and 17:
SMOLIAK discloses: 
2. The method according to claim 1, wherein the generating clothing suggestions for the user includes: receiving clothing options for the user from a populated database of the user's clothing which is available for use;(para. 0047) receiving an inventory of the clothing the user is wearing; and generating the clothing suggestions based on the clothing options and the clothing the user is wearing.  (worn or possessed by user, para. 0047)

Regarding Claim 3, 13 and 18:
SMOLIAK discloses: 
3. The method according to claim 1, wherein the one or more designated places and the designated time period are obtained, by the computer system, from a specified schedule of the user.  (schedule, para. 0043)

Regarding Claim 4, 14 and 19:
SMOLIAK discloses: 
4. The method according to claim 1, wherein the analyzing, using cognitive analysis using the computer system, specified thermal requirements of the user, includes a metabolic rate(metabolic, para. 0036)  of the user, activities planned by the user(activities, para. 0035), clothing insulation(thermal comfort for different clothing choices, para. 0063), and air temperature(air temp, para. 0056) , humidity(humidity, para. 0060), wind speed(wind speed, para. 0052), and an anticipated amount of sunlight at the one or more designated places.  (sun para. 0056)

Regarding Claim 5 – 7 , 15 and 20:
SMOLIAK discloses: 
5. The method according to claim 1, wherein the analyzing specified thermal requirements of the user includes: identifying a defined thermal neutrality for the user; and identifying historical data (para. 0047) about the user when the user was experiencing the defined thermal neutrality.  (warm, thermal comfort, para. 0064)
6. The method according to claim 5, wherein the identifying historical data about the user when the user was experiencing the defined thermal neutrality includes identifying clothes the user was wearing when the user was experiencing the defined thermal neutrality.  (what the users was wearing during the activities in which the user engaged in and seasons, para. 0047)
7. The method according to claim 6, wherein the identifying historical data about the user when the user was experiencing the defined thermal neutrality further includes identifying activities and a metabolic rate of the user when the user was experiencing the defined thermal neutrality.  (comfort profile para. 0047)

Regarding Claim 8:
SMOLIAK discloses: 
8. The method according to claim 5, wherein the generating clothing suggestions for the user includes identifying clothing for the user to experience the thermal neutrality at the one or more designated places during the designated time period.  (suggestions based of thermal comfort values, para. 0063)

Regarding Claim 9:
SMOLIAK discloses: 
9. The method according to claim 8, wherein the generating clothing suggestions for the user 
includes: identifying expected activities of the user at the one or more designated places during the designated time period; and selecting clothes for the user at the one or more designated places during the designated time period based on the identified expected activities of the user at the one or more designated places during the designated time period.  (experiences previously performed by the user based on conditions and activities, para. 0063)

Regarding Claim 10:
SMOLIAK discloses: 
10. The method according to claim 9, wherein: during the designated time period, the user is expected to change from one of the expected activities to another of the expected activities; and the selecting clothes for the user at the one or more designated places during the designated time period further includes generating suggestions for the user to change clothing during said time period based on the change of the user from the one of the expected activities to the another of the expected activities.  (experiences previously performed by the user based on conditions and activities suggest specific clothing change such as wearing a hate as heart rate increase through activity, para. 0063)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
AUTHOR(S):Wen, Yufan Title: Personalized Clothing Recommendation Based on knowledge graph Journal:IEEE [online]. Publication date: 2018.[retrieved on: 07/02/2022 ]. Retrieved from the Internet: < URL: https://ieeexplore.ieee.org/document/8455311/>

AUTHOR(S): Liu, Yujie Title: Weather to garment Journal: IEEE [online]. Publication date: 2017.[retrieved on: 07/02/2022 ]. Retrieved from the Internet: < URL:  https://ieeexplore.ieee.org/abstract/document/8019476/>

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681